NUMBER  13-03-00152-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 

CORPUS CHRISTI - EDINBURG
 

 

IN RE:  ELIZABETH G. KRISHNAN, M.D.
 

 
On Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
 
Before
Justices Hinojosa, Yañez, and Garza 
Opinion Per Curiam
 
            Relator, Elizabeth G. Krishnan, M.D., filed a petition for writ of
mandamus in the above cause on March 10, 2003.  The Court, having examined and fully
considered the petition for writ of mandamus, is of the opinion that said
petition for writ of mandamus should be denied. Accordingly, relator’s petition
for writ of mandamus is DENIED.
                                                                                                PER
CURIAM
 
 
 
Opinion delivered and filed
this 21st day
of March, 2003.